10/1/2020                             2020 666 Embroidered Motorcycle Pointed Baseball
                                                 Case: 1:20-cv-06677                   Baseball Motogp
                                                                                Document        #: 20Cotton Peaked
                                                                                                       Filed:      Cap KTMPage
                                                                                                              11/10/20     Motorcycle
                                                                                                                                 1 ofCar48
                                                                                                                                         Cap Fashion Sun
                                                                                                                                           PageID        Hat From Nulionly, $8.05 | DHgate.Com
                                                                                                                                                      #:3302
                                                                                                                                  Buyer Protection        Customer Service            Drop shipping          United States / USD              English



                           nulionly
                                                                                                                                                                                          On DHgate          In this Store
                                                                                                                                                                                                                                                 13
                                                                          I'm shopping for...
                           100% Positive Feedback



   Store Home            Products          Time Limited Sale            TopSelling           Review             About Us


   Home > All Categories > Fashion Accessories > Hats, Scarves & Gloves > Gloves & Mittens > Fingerless Gloves > Product detail


                                                                                                           666 embroidered Motorcycle Pointed baseball baseball motogp cotton peaked cap KTM
                                                                                                           motorcycle car cap fashion sun hat


                                                                                                           USD                $9.15                         $8.34                       $8.05

                                                                                                                              3 Pieces+                     36 Pieces+                  125 Pieces+

                                                                                                           Sale Detail:             Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                          New User Save $3



                                                                                                               Gloves Size:                 One Size




                                                                                                               Options:


                                                                                                                                                     a-Adjustable

                                                                                                               Quantity:                              3                      Pieces       Maximum 500 Piece(s)



                                                                                                               Shipping:              Free Shipping to United States Via ePacket
                                                                                                                                      Estimated delivery time: Oct. 30 and Nov. 21, ships out within 10 business days
                                                                        Compare with similar Items                                    Logistics Delay Notification


                                                                                                               Total cost:            $27.45                  Get coupon and you will save extra $3




                                                                                                                                          Buy it Now                            Add to Cart                    Add to Favorite



                                                                                                               Seller Guarantee:          Return Policy          On-time Delivery in 30 Days


                                                                                                               Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      Unisex Flat Brim Wool Felt            2020 CP COMPANY two glasses              Summer Trucker Hat With                      Ponytail Baseball Caps Washed              New Silk Night Cap Hat Double          Spring graffiti printing baseball
      Fedora Hats with Belt Red Black       goggles beanies men autumn               Snapbacks and Animal                         Cotton Messy Buns Hats                     side wear Women Head Cover             cap Child parent hat Long tail

      US $6.94 - 11.43 / Piece              US $13.07 - 15.43 / Piece                US $4.81 - 9.09 / Piece                      US $2.87 - 4.03 / Piece                    US $2.67 - 3.42 / Piece                US $6.71 - 8.53 / Piece




     More Choices




      2020 TOP1 fashion casual              Protective Hat Anti-spitting             7 Style Baseball Hat Ponytail                new fashion designer                       7 Style Baseball Hat Ponytail          Wholesale fashion sunglasses
      business belts wholesale high         Powder Wind Sand Mask Anti-              Baseball Cap Washed Cotton                   sunglasses 0101 retro metal                Baseball Cap Washed Cotton             4353 cat eye frame simple

      US $10.57 - 21.54 / Piece             US $4.78 - 5.31 / Piece                  US $3.02 - 3.59 / Piece                      US $41.46 - 54.66 / Piece                  US $3.07 - 4.06 / Piece                US $45.60 - 59.63 / Piece

                                                                                                                                   $4 OFF $80 +                                                                      $4 OFF $80 +




     Item Description

https://www.dhgate.com/product/666-embroidered-motorcycle-pointed-baseball/570822822.html?skuid=756661977543262211                                                                                                                                      1/9
10/1/2020                            2020 666 Embroidered Motorcycle Pointed Baseball
                                                Case: 1:20-cv-06677                   Baseball Motogp
                                                                               Document        #: 20Cotton Peaked
                                                                                                      Filed:      Cap KTMPage
                                                                                                             11/10/20     Motorcycle
                                                                                                                                2 ofCar48
                                                                                                                                        Cap Fashion Sun
                                                                                                                                          PageID        Hat From Nulionly, $8.05 | DHgate.Com
                                                                                                                                                     #:3303
                                                                                                                                                                                                                        Report Item




       Itemcode:6CBI34QAsp-598810553908;Color Example: red, green, blue, black, white. Size Example: M, L, XL, XXL. Style: You Can Choose Sales model: mix order. Quantity: 1 items



       Specifications


                                BRAND:      non
                                  Type:     Fingerless Gloves

                     Popular elements:      embroidery
                        Applicable sex:     neutral/both male and female

                     Weaving method:        satin weave
                               Material:    cotton

                          Eaves shape:      rolled

                     Product category:      baseball cap
                       Suitable season:     Summer autumn Spring

                          Hat top style:    dome
                               Material:    Bamboo Fiber

                               Gender:      Man
                                  Craft:    Jacquard

                                Season:     Spring & Fall
                                  Color:    Multi

                        Style of Length:    Opera

                          Pattern Type:     Letter
                                  Style:    Active

                            Item Code:      570822822
                              Category:     Fingerless Gloves




       Return policy details


       Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

       delivered.
       Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

       condition of the item(s) received.




       Description



                               Attention: As different computers display colors differently, the color of
                               the actual item may vary slightly from the above images,and the size will
                               be slightly error,thanks for your understanding.




https://www.dhgate.com/product/666-embroidered-motorcycle-pointed-baseball/570822822.html?skuid=756661977543262211                                                                                                                    2/9
10/1/2020                       2020 666 Embroidered Motorcycle Pointed Baseball
                                           Case: 1:20-cv-06677                   Baseball Motogp
                                                                          Document        #: 20Cotton Peaked
                                                                                                 Filed:      Cap KTMPage
                                                                                                        11/10/20     Motorcycle
                                                                                                                           3 ofCar48
                                                                                                                                   Cap Fashion Sun
                                                                                                                                     PageID        Hat From Nulionly, $8.05 | DHgate.Com
                                                                                                                                                #:3304




https://www.dhgate.com/product/666-embroidered-motorcycle-pointed-baseball/570822822.html?skuid=756661977543262211                                                                         3/9
10/1/2020                       2020 666 Embroidered Motorcycle Pointed Baseball
                                           Case: 1:20-cv-06677                   Baseball Motogp
                                                                          Document        #: 20Cotton Peaked
                                                                                                 Filed:      Cap KTMPage
                                                                                                        11/10/20     Motorcycle
                                                                                                                           4 ofCar48
                                                                                                                                   Cap Fashion Sun
                                                                                                                                     PageID        Hat From Nulionly, $8.05 | DHgate.Com
                                                                                                                                                #:3305




https://www.dhgate.com/product/666-embroidered-motorcycle-pointed-baseball/570822822.html?skuid=756661977543262211                                                                         4/9
10/1/2020                             2020 666 Embroidered Motorcycle Pointed Baseball
                                                 Case: 1:20-cv-06677                   Baseball Motogp
                                                                                Document        #: 20Cotton Peaked
                                                                                                       Filed:      Cap KTMPage
                                                                                                              11/10/20     Motorcycle
                                                                                                                                 5 ofCar48
                                                                                                                                         Cap Fashion Sun
                                                                                                                                           PageID        Hat From Nulionly, $8.05 | DHgate.Com
                                                                                                                                                      #:3306




                                                                                                       Less Description




     Sponsored Products You May be Interested In More Choice                                I want to be here too




      Protective Hat Anti-spitting          2020 latest EMslim HI-EMT        DHL UPS Free Shipping                  Best Quality For iphone 8 8plus   Portable LED UV Disinfection    US Stock-Back Massager with
      Powder Wind Sand Mask Anti-           machine EMS electromagnetic      Disposable Mask 50pcs 3-Layer          X XR XS XS MAX Back Glass         Stick Lamp Handheld UVC Light   Adjustable Heat and Straps,

      US $4.78 - 5.31 / Piece               US $8.48 - 3780.00 / Piece       US $0.07 - 0.12 / Piece                US $9.16 - 29.76 / Piece          US $6.76 - 9.03 / Piece         US $24.27 - 39.89 / Piece

                                                                                                                                                       $6 OFF $100 +                   $2 OFF $30 +




     Compare with similar Items




                                            666 embroidered Motorcycle       Gloves Womens Fashion Winter           Drake In My Feelings Dad Hat      Unisex Classic Felt Pork Pie    2020 fashion sports black
                                            Pointed baseball baseball        Twist Full Finger Wrist Warm           Hot singles Kiki do you love me   Porkpie Hat Cap Upturn Short    buffalo horn glasses men
                                            motogp cotton peaked cap KTM     Mittens Women's Fashion                Buzzwords Baseball Cap 100%       Brim Black Ribbon Band          round circle lenses wood fram

                                                       Add to Cart                      Add to Cart                            Add to Cart                       Add to Cart                    Add to Cart

                                    Price   US $8.05 - 9.15 / Piece          US $11.25 - 12.79 / Piece               US $13.25 - 15.06 / Piece        US $7.04 - 9.15 / Piece         US $17.20 - 21.47 / Piece

                                                                                                                      $3 OFF $99 +

                                                                                                                      Per $159 Save $5


                                My. Order   3 Pieces                         1 Piece                                 1 Piece                          1 Piece                         1 Piece

              Customer Rating / Orders                 0                                0   1 Order                            4.3   23 Orders                   4.4   65 Orders                 4.4   383 Orders

                          Shipping Cost     Free Shipping                    US $1.23                                Free Shipping                    US $0.64                        Free Shipping


https://www.dhgate.com/product/666-embroidered-motorcycle-pointed-baseball/570822822.html?skuid=756661977543262211                                                                                                    5/9
10/1/2020                             2020 666 Embroidered Motorcycle Pointed Baseball
                                                 Case: 1:20-cv-06677                   Baseball Motogp
                                                                                Document        #: 20Cotton Peaked
                                                                                                       Filed:      Cap KTMPage
                                                                                                              11/10/20     Motorcycle
                                                                                                                                 6 ofCar48
                                                                                                                                         Cap Fashion Sun
                                                                                                                                           PageID        Hat From Nulionly, $8.05 | DHgate.Com
                                                                                                                                                      #:3307
                      Shipping method          ePacket                                China Post Air Mail                       ePacket                               ePacket                               ePacket

               Estimated Delivery Time         Oct. 30 and Nov. 21                    Jan. 14 and Feb. 4                        Oct. 23 and Nov. 14                   Oct. 22 and Nov. 13                   Oct. 20 and Nov. 11

                       Seller Guarantee           Guaranteed Service                       Guaranteed Service                     Guaranteed Service                     Guaranteed Service                     Guaranteed Service



                                    Store      Shop by nulionly                       Shop by brooch001                         Shop by lotusflowern                  Shop by artstyle                      Shop by buffalohorn…
                                               100% Positive Feedback                 90.3% Positive Feedback                   97.9% Positive Feedback               97.1% Positive Feedback               96.7% Positive Feedback




     Related Promotion


       tactical military fingerless gloves       elbow tendons          workout gloves for women        fingerless computer gloves         hats gloves sale      striped gloves mittens     fingerless cotton gloves


       professional winter dress        red gauntlet gloves          leather wrist wraps




     Related Keywords


       heated gloves       drive gloves       driving glove       purple gold baseball cap      plastic baseball caps      blue baseball cap          embroidery baseball cap     baseball cap trend      peach baseball caps


       athletics baseball cap




     You May Also Like




      46 Styles Fashion Bags 2018                  Sporty Fashion Active Wear                 Womens Shirt Tied Neck Chain                Astroworld Rapper Hip Hop                 OGIO motorcycle riding
      Ladies Designer Handbags                     Black Fitness Tracksuits One               Print Casual Shirt Long Sleeve              Hoodies Casual Hooded                     backpack shoulder knight

      US $20.73 - 24.85 / Piece                    US $14.95 - 17.82 / Piece                  US $12.91 - 15.38 / Piece                   US $47.26 - 56.63 / Piece                 US $53.69 - 64.32 / Piece




      Outdoor Sports Riding Gloves          Women Shoulder Bag Handbag                 motorcycle MC fuel tank bag                 Summer chic Super beautiful               Glass Water Pipes Gun Smoking
      Motorcycle Nylon Gloves Full          Baguette Nylon Lady High                   multifention moto bags                      women's large rhinestone heels            Pipe Water Bong Oil Rig

      US $7.16 - 8.35 / Piece               US $33.17 - 41.00 / Piece                  US $38.20 - 51.30 / Set                     US $37.19 - 50.30 / Pair                  US $20.30 - 24.83 / Piece




      Motorcycle racing Harley Knight              2020 new off-road motorcycle        Luxury Leather Flip Unique                  Full Face Motorcycle Helmet               NEW mans designer jacket High
      diagonal fashion trend chest                 riding backpack racing              Magnet Design Stand Case For                Double lens ABS Material                  Quality Long Sleeve Shirts

      US $23.98 - 29.06 / Piece                    US $51.41 - 70.29 / Piece           US $13.50 - 19.68 / Piece                   US $99.00 - 112.58 / Piece                US $0.02 - 263.48 / Piece




      2020 fashion sports black                    Air Purifying Face Mask Anti               in stock 10Pcs retail packaging      Fashion Cartoon Printed Casual            Golden Mobile Phone Magnet
      buffalo horn glasses men                     Dust Fog Face Mouth Filter                 3-12 years Kids mask face Mask       Set Womens Designer Tracksuit             Holder Magnet bracket 360

      US $17.20 - 21.47 / Piece                    US $0.27 - 0.54 / Piece                    US $0.13 - 0.19 / Piece              US $8.55 - 12.58 / Set                    US $1.86 - 4.76 / Piece




https://www.dhgate.com/product/666-embroidered-motorcycle-pointed-baseball/570822822.html?skuid=756661977543262211                                                                                                                    6/9
10/1/2020                                                                  Ktm from China
                                                      Case: 1:20-cv-06677 Document     #:- 20
                                                                                           Ktm Filed:
                                                                                               from Chinese Ktm StorePage
                                                                                                        11/10/20      at Nulionly
                                                                                                                              7 of| DHgate.com
                                                                                                                                     48 PageID #:3308
                       Buy Globally · Sell Globally                                                                                                           Join Free   Sign in   My DHgate     Help          English           0    Cart



                                Nulionly              Add To Favorite Stores ( 5 )

                                                                                                                                           ktm                                                  In this store          On DHgate

                                   100% Positive Feedback     12 Transactions

                                        Online Chat       Message Seller
            Share


            Store Home              Products           Time Limited Sale               TopSelling            Review           About Us

            Store Home > ktm



            Store Categories                           1 matching products found for ktm

              Fashion Accessories (1)                                                                                      Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/1
              Bags, Shoes & Accs (1)

                                                                                 666 embroidered Motorcycle Pointed baseball baseball motogp ...                                                     US $8.05 - 9.15 / Piece
                                                                                 Ships out within 10 business days                                                                                                     Free Shipping

                                                                                                                                                                                                                    Add to Cart




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                     Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=ktm&suppliernum=21565641&pt=1&supplieridhead=ff808081736b63480173d27ef5d43a05                                                                                             1/1
10/1/2020                                                                    Contact Information
                                                       Case: 1:20-cv-06677 Document      #: 20 ofFiled:
                                                                                                  Best Wholesale
                                                                                                        11/10/20 StorePage
                                                                                                                      - Nulionly
                                                                                                                              8 |of
                                                                                                                                 DHgate.com
                                                                                                                                    48 PageID #:3309
                        Buy Globally · Sell Globally                                                                                   Hello,                    (     262 ) Sign out   My DHgate        Help          English      14 Cart



                                  Nulionly             Add To Favorite Stores ( 5 )

                                                                                                                                                                                                       In this store         On DHgate

                                    100% Positive Feedback     12 Transactions

                                         Online Chat       Message Seller
            Share


            Store Home               Products           Time Limited Sale                    TopSelling           Review             About Us

            Store Home > About us



            About Us                                      Store Introduction
                                                                                             Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
              Store Introduction
                                                                                             Excellent Service and Fast Shipping
              Basic Information




                                                          Basic Information
                                                                       Company Name:
                                                                            Business Type:
                                                                                 Location: China
                                                                      Year Established: Aug 2020
                                                               Main Product(s)/Service:



                                                          Contact Us

                                                                                                                                   Online Chat        Message Seller




      Bookmark & Share



            Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                        Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21565641.html?dspm=pcen.st.oncabout.1.as6GBb0cCTTETTIIJNum&resource_id=#st-navigation-aboutus                                                                                                           1/1
10/1/2020                                                                    DHgate: Reliable
                                                     Case: 1:20-cv-06677 Document    #: 20 Wholesale  MarketplacePage
                                                                                              Filed: 11/10/20    -- Place 9
                                                                                                                          Order -- Cart
                                                                                                                            of 48    PageID #:3310


                                            Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                               Review Your Orders                                                  Payment                                                            Success



                          Review Your Shipping Address


                              Ship To:                                              Change Shipping Address


                                               (United States)

                                     1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                     .




                                     Edit




                          Review & Confirm Your Order


                                     Product Detail                        Options                   Quantity                           Price                              Subtotal            Shipping Method


                            Seller: nulionly



                                                 666 embroidere            Options: a-Adjustable
                                                                                                         3        Pieces             US $9.15 /Piece                      US $27.45        ePacket
                                                 d Motorcycle …             Gloves One Size
                                                                              Size:                                                                                                       Free Shipping
                                                                                                                                                                                          Delivery: Estimated
                                                                                                                                                                                          between 8-30 (seller
                                                                                                                                                                                          ships within 10 business
                                                                                                                                                                                          days)




                            Add remark to seller                                                                                                                                                Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                        Item Subtotal:              US $27.45

                                                                                                                                                                             Shipping Cost:                US $0.00

                                                                                                                                                                               Order Total:               US $27.45




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                    Item Subtotal(1 items):                   US $27.45

                                                                                                                                                                             Shipping Cost:                    US $0.00

                                                                                                                                                                           Grand Total:                   US $27.45
                                                                                                                                 Dhgate Service Pledge
                                                                                                                                 100% guaranteed refunds
                                                                                                                                 Secure payments with escrow protection
                                                                                                                                 Easier,faster dipute resolution
                                                                                                                                                                                       Confirm to Pay




                                                                                          Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                         1/1
10/13/2020                                         2020
                                                   Case:Bdm1:20-cv-06677
                                                           Adapter For KTAG KESS KTM Dimsport
                                                                              Document     #:BDM
                                                                                              20 Probe
                                                                                                 Filed:Adapters Full SetPage
                                                                                                         11/10/20       Bdm Frame
                                                                                                                              10 Metal
                                                                                                                                  of 48Adapter
                                                                                                                                         PageIDFrom Obdstar,
                                                                                                                                                    #:3311$60.31 | DHgate.Com
                                                                                                                                  Buyer Protection       Customer Service            Drop shipping          United States / USD                 English



                                                                                                                                                                                         On DHgate           In this Store
                                                                                                                                                                                                                                                     2
                           obdstar                                          I'm shopping for...



   Home > All Categories > Automobiles & Motorcycles > Vehicle Tools > Code Readers & Scan Tools > Product detail


                                                                                                            22 pcs bdm adapter For KTAG KESS KTM Dimsport BDM Probe Adapters Full Set bdm frame
                                                                                                            metal adapter


                                                                                                            USD               $70.05                        $68.58                     $62.50                          $60.31

                                                                                                                              1 Piece+                      2 Pieces+                  5 Pieces+                       17 Pieces+

                                                                                                            Sale Detail:             Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                         New User Save $3



                                                                                                                Quantity:                            1                      Piece      188 in Stock ( Stock in:       CN )



                                                                                                                Shipping:             Free Shipping to United States Via DHL
                                                                                                                                      Estimated delivery time: Oct. 22 and Oct. 25, ships out within 4 business days
                                                                                                                                      Logistics Delay Notification


                                                                                                                Total cost:           $70.05                  Get coupon and you will save extra $3




                                                                                                                                          Buy it Now                           Add to Cart                        Add to Favorite

                                                                          Compare with similar Items

                                                                                                                Seller Guarantee:         Return Policy          On-time Delivery in 6 Days


                                                                                                                Secure Payment:                                                                                   |




     Customers Who Bought This Item Also Bought




      Konnwei KW590 OBD2 EOBD                 dewabiss spray paint gun CV1            HOT!! OBD mini ELM327                       X431 CR3001 Full OBD2                     Dent Puller Bodywork Repair               Auto Repair Finger Glove Night
      Car Universal Diagnostic                Airbrush airless spray gun for          Bluetooth OBD2 V2.1 Auto                    Scanner OBD 2 EOBD Code                   Panel Screen Open Tool                    Car Motorcycle Repair Tools

      US $35.18 - 40.00 / Piece               US $75.38 - 85.72 / Piece               US $0.81 - 0.92 / Piece                     US $15.18 - 28.12 / Piece                 US $4.52 - 5.14 / Piece                   US $1.68 - 3.40 / Piece




     More Choices




      Wireless Stereo Audio AUX               C13 T32 C12 FM Transmitter              BTE5 Car MP3 Player Bluetooth               Cheap CAR B2 B3 E5                        Led Car Moto Charger USB 12               Bluetooth Car FM Transmitter
      Receiver USB Transceiver ZF-            Wireless Bluetooth 5.0                  FM Transmitter Car FM                       Multifunction Bluetooth                   24V Black Waterproof Auto Car             C57 Car Radio Wireless Adapter

      US $1.81 - 2.40 / Piece                 US $5.09 - 7.92 / Piece                 US $2.92 - 4.10 / Piece                     US $3.02 - 3.39 / Piece                   US $2.87 - 3.95 / Piece                   US $10.26 - 11.46 / Piece

       $3 OFF $100 +                           $3 OFF $100 +                           $3 OFF $100 +                                $3 OFF $100 +                            $3 OFF $100 +                             $3 OFF $100 +




     Item Description                                                                                                                                                                                                                  Report Item




        with wifi high quality sd c4, large in stock, lifelong tech support, we also offer online tech support, we also have icom a2/next,tech2,vcm2,5054/6154......



        Specifications




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                                                                                                               1/16
10/13/2020                                         2020
                                                   Case:Bdm1:20-cv-06677
                                                           Adapter For KTAG KESS KTM Dimsport
                                                                              Document     #:BDM
                                                                                              20 Probe
                                                                                                 Filed:Adapters Full SetPage
                                                                                                         11/10/20       Bdm Frame
                                                                                                                              11 Metal
                                                                                                                                  of 48Adapter
                                                                                                                                         PageIDFrom Obdstar,
                                                                                                                                                    #:3312$60.31 | DHgate.Com
                             Car Maker:      VW Australia Ford Seat Dadi Volvo Subaru Audi Chevrolet Chrysler Opel Honda Rover Citroen Dacia Suzuki Lancia Porsche Isuzu Yamaha Tata Maruti Hyundai Kia Chevy Renault
        Holden Demo GM Mazda Saab Mitsubish Smart BMW Romeo Peugeot Land Rover Mahindra Benz Daihatsu Toyota Fiat Skoda Jaguar Brilliance Ford Nissan Daewoo

                              Language:      English
                      Software Update :      Yes

                                   Item:     bdm adapter
                               Shipping:     fast and safe

                                Feature:     For KTAG KESS KTM
                               Warranty:     one year

                             Item Code:      565243298
                               Category:     Code Readers & Scan Tools




        Return policy details


        Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was
        delivered.
        Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

        condition of the item(s) received.




        Description




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                                                                                          2/16
10/13/2020                                   2020
                                             Case:Bdm1:20-cv-06677
                                                     Adapter For KTAG KESS KTM Dimsport
                                                                        Document     #:BDM
                                                                                        20 Probe
                                                                                           Filed:Adapters Full SetPage
                                                                                                   11/10/20       Bdm Frame
                                                                                                                        12 Metal
                                                                                                                            of 48Adapter
                                                                                                                                   PageIDFrom Obdstar,
                                                                                                                                              #:3313$60.31 | DHgate.Com




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                               3/16
10/13/2020                                   2020
                                             Case:Bdm1:20-cv-06677
                                                     Adapter For KTAG KESS KTM Dimsport
                                                                        Document     #:BDM
                                                                                        20 Probe
                                                                                           Filed:Adapters Full SetPage
                                                                                                   11/10/20       Bdm Frame
                                                                                                                        13 Metal
                                                                                                                            of 48Adapter
                                                                                                                                   PageIDFrom Obdstar,
                                                                                                                                              #:3314$60.31 | DHgate.Com




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                               4/16
10/13/2020                                   2020
                                             Case:Bdm1:20-cv-06677
                                                     Adapter For KTAG KESS KTM Dimsport
                                                                        Document     #:BDM
                                                                                        20 Probe
                                                                                           Filed:Adapters Full SetPage
                                                                                                   11/10/20       Bdm Frame
                                                                                                                        14 Metal
                                                                                                                            of 48Adapter
                                                                                                                                   PageIDFrom Obdstar,
                                                                                                                                              #:3315$60.31 | DHgate.Com




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                               5/16
10/13/2020                                   2020
                                             Case:Bdm1:20-cv-06677
                                                     Adapter For KTAG KESS KTM Dimsport
                                                                        Document     #:BDM
                                                                                        20 Probe
                                                                                           Filed:Adapters Full SetPage
                                                                                                   11/10/20       Bdm Frame
                                                                                                                        15 Metal
                                                                                                                            of 48Adapter
                                                                                                                                   PageIDFrom Obdstar,
                                                                                                                                              #:3316$60.31 | DHgate.Com




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                               6/16
10/13/2020                                   2020
                                             Case:Bdm1:20-cv-06677
                                                     Adapter For KTAG KESS KTM Dimsport
                                                                        Document     #:BDM
                                                                                        20 Probe
                                                                                           Filed:Adapters Full SetPage
                                                                                                   11/10/20       Bdm Frame
                                                                                                                        16 Metal
                                                                                                                            of 48Adapter
                                                                                                                                   PageIDFrom Obdstar,
                                                                                                                                              #:3317$60.31 | DHgate.Com




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                               7/16
10/13/2020                                   2020
                                             Case:Bdm1:20-cv-06677
                                                     Adapter For KTAG KESS KTM Dimsport
                                                                        Document     #:BDM
                                                                                        20 Probe
                                                                                           Filed:Adapters Full SetPage
                                                                                                   11/10/20       Bdm Frame
                                                                                                                        17 Metal
                                                                                                                            of 48Adapter
                                                                                                                                   PageIDFrom Obdstar,
                                                                                                                                              #:3318$60.31 | DHgate.Com




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                               8/16
10/13/2020                                   2020
                                             Case:Bdm1:20-cv-06677
                                                     Adapter For KTAG KESS KTM Dimsport
                                                                        Document     #:BDM
                                                                                        20 Probe
                                                                                           Filed:Adapters Full SetPage
                                                                                                   11/10/20       Bdm Frame
                                                                                                                        18 Metal
                                                                                                                            of 48Adapter
                                                                                                                                   PageIDFrom Obdstar,
                                                                                                                                              #:3319$60.31 | DHgate.Com




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                               9/16
10/13/2020                                   2020
                                             Case:Bdm1:20-cv-06677
                                                     Adapter For KTAG KESS KTM Dimsport
                                                                        Document     #:BDM
                                                                                        20 Probe
                                                                                           Filed:Adapters Full SetPage
                                                                                                   11/10/20       Bdm Frame
                                                                                                                        19 Metal
                                                                                                                            of 48Adapter
                                                                                                                                   PageIDFrom Obdstar,
                                                                                                                                              #:3320$60.31 | DHgate.Com




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                               10/16
10/13/2020                                   2020
                                             Case:Bdm1:20-cv-06677
                                                     Adapter For KTAG KESS KTM Dimsport
                                                                        Document     #:BDM
                                                                                        20 Probe
                                                                                           Filed:Adapters Full SetPage
                                                                                                   11/10/20       Bdm Frame
                                                                                                                        20 Metal
                                                                                                                            of 48Adapter
                                                                                                                                   PageIDFrom Obdstar,
                                                                                                                                              #:3321$60.31 | DHgate.Com




https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                               11/16
10/13/2020                                   2020
                                             Case:Bdm1:20-cv-06677
                                                     Adapter For KTAG KESS KTM Dimsport
                                                                        Document     #:BDM
                                                                                        20 Probe
                                                                                           Filed:Adapters Full SetPage
                                                                                                   11/10/20       Bdm Frame
                                                                                                                        21 Metal
                                                                                                                            of 48Adapter
                                                                                                                                   PageIDFrom Obdstar,
                                                                                                                                              #:3322$60.31 | DHgate.Com




                             KTAG KESS KTM Dimsport BDM Probe Adapters Full Set (for De-nso,for Mar-lli,for B-osch, S-iemens)
                             Features:
                             Adapter width: ~60mm width for original BDM Probe, not for low quality plastic with 40mm width.
                             Adapter thickness: 2mm
                             Adapter colour: Green
                             A full set comes with 22 BDM adapters.
                             Package includes:
                             1 14AM00T01M B-osch
                             2 14AM00T02M D-ph DCM
                             3 14AM00T03M B-ootloader ST10xx
                             4 14P600KT04 I-nfineon Tricore EDC/MED17
                             5 14AM00T05M M-arelli MPC55xx JTAG
https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                               12/16
10/13/2020                                         2020
                                                   Case:Bdm1:20-cv-06677
                                                           Adapter For KTAG KESS KTM Dimsport
                                                                              Document     #:BDM
                                                                                              20 Probe
                                                                                                 Filed:Adapters Full SetPage
                                                                                                         11/10/20       Bdm Frame
                                                                                                                              22 Metal
                                                                                                                                  of 48Adapter
                                                                                                                                         PageIDFrom Obdstar,
                                                                                                                                                    #:3323$60.31 | DHgate.Com
                                  6 14AM00T06M D-ph MPC55xx JTAG
                                  7 14AM00T07M D-enso CN1 Boot
                                  8 14AM00T08M D-enso CN2 Boot
                                  9 14AM00T09M D-enso CN3 Boot
                                  10 14AM00T10M D-enso CN1 AUD
                                  11 14AM00T11M D-enso CN2 AUD
                                  12 14AM00T00M D-ph DCI
                                  13 14AM00TBAS Base Adapter 1.27
                                  14 14AM00T14M NexusEFI T6 Lotus
                                  15 14AM00TB02 Magneti M-arelli BDM insert
                                  16 14AM00TB01 S-iemens BDM insert
                                  17 14AM00TB03 EDC7 BDM insert
                                  18 14AM00T18M Magneti M-arelli MPC/SPC56xx
                                  19 14AM00T13M N-exus MPC5xx TRW ECU
                                  20 VAG 1.6tdi - S-iemens-Continental PCR2.1
                                  21 14AM00T15M To-yota NEC76F-20
                                  22 14AM00T16M To-yota NEC76F-26


                                                                                                         Less Description




     Sponsored Products You May be Interested In More Choice




      Car Bluetooth 5.0 Wireless FM          2020 Kanye West Static             300W Solar led outdoor lighting       V Gold Max Hair Straightener         2020 latest EMslim HI-EMT
      Transmitter with Dual USB              Running Shoes New Israfil          solars garden lights Hanging          Classic Professional styler Fast     machine EMS electromagnetic

      US $10.56 - 12.19 / Piece              US $44.47 - 54.66 / Pair           US $63.86 - 108.86 / Piece            US $15.08 - 30.00 / Piece            US $8.48 - 3780.00 / Piece

       $3 OFF $100 +                          $2 OFF $200 +                      $20 OFF $330 +

                                              $120 Save $2




     Compare with similar Items




                                             22 pcs bdm adapter For KTAG        Probe Pen ECU Tool BDM Probe          OBDPROG MT401 Mileage                2019 More Smart car code             MB Star C5 SD Connect C5 wit
                                             KESS KTM Dimsport BDM Probe        4pcs Set With Green Wire Clip         Adjustment Odometer                  grabbers rolling code auto door      V06 2020 Soft-ware in 320GB
                                             Adapters Full Set bdm frame        Cables ECU Programming                Correction Tool and OBD Code         opener 3 in 1 315MHz 433MHz          HDD used Laptop D630 Auto

                                                       Add to Cart                         Add to Cart                            Add to Cart                         Add to Cart                           Add to Cart

                                    Price    US $60.31 - 70.05 / Piece           US $24.37 - 47.56 / Piece             US $315.58 - 329.17 / Piece          US $553.77 - 573.96 / Piece          US $220.11 - 620.84 / Piece

                                                                                  $2 OFF $39 +




                             Min. Order      1 Piece                             1 Piece                               1 Piece                              1 Piece                              1 Piece

             Customer Rating / Orders                   0                                  0                                       0                                  0     3 Orders                        0

                          Shipping Cost      Free Shipping                                                             Free Shipping                        Free Shipping                        Free Shipping

                       Shipping method       DHL                                                                       DHL                                  DHL                                  FEDEX

               Estimated Delivery Time       Oct. 21 and Dec. 13                                                       Oct. 21 and Dec. 13                  Oct. 21 and Dec. 13                  Oct. 21 and Dec. 13

                       Seller Guarantee         Guaranteed Service                  Guaranteed Service                      Guaranteed Service                 Guaranteed Service                   Guaranteed Service



                                   Store     Shop by obdstar                     Shop by bestliner                     Shop by obdstar                      Shop by decodingde…                  Shop by diagauto
                                             0% Positive Feedback                94.8% Positive Feedback               0% Positive Feedback                 100% Positive Feedback               96.3% Positive Feedback




     Related Promotion


       lexia diagnostic tool       vgate icar2 bluetooth       pp2000 diagbox   vw audi scanner reader obd2        interface obd peugeot bluetooth       obd reader cable       code reader scanner autel


       launch car scanner tool        opcom op com          airbag srs


https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                                                                                    13/16
10/13/2020                                        2020
                                                  Case:Bdm1:20-cv-06677
                                                          Adapter For KTAG KESS KTM Dimsport
                                                                             Document     #:BDM
                                                                                             20 Probe
                                                                                                Filed:Adapters Full SetPage
                                                                                                        11/10/20       Bdm Frame
                                                                                                                             23 Metal
                                                                                                                                 of 48Adapter
                                                                                                                                        PageIDFrom Obdstar,
                                                                                                                                                   #:3324$60.31 | DHgate.Com
     Related Keywords


       blutooth adapter          hd adapter   adapter apple        picatinny adapter    acer adapter          iphone 7 splitter adapter    14.4 18.8 adapter      tape aux adapter      ego adapter istick       sd adapters




     You May Also Like




      700 Wave Runner Reflective                 Men Designer Hoodies Pants               Basketball Shoes Mens Trainers              Astroworld Rapper Hip Hop                2019 us business brand thin
      Kanye Mens Running Shoes                   Set Hooded Tracksuit Mens                Jumpman 11s 25th Anniversary                Hoodies Casual Hooded                    checked shirt, fashion designer

      US $27.33 - 61.68 / Pair                   US $18.04 - 21.27 / Piece                US $36.40 - 46.44 / Pair                    US $47.26 - 56.63 / Piece                US $22.34 - 34.26 / Piece




      Women Bag Original Box Date         Autumn And Winter Design                 With box 2020 New Jumpman 1                 2020 2021 Real Madrid Men                Newest imported materials
      code Handbag Purse clutch           New Couples Jacket Hoodie                Womens Mens Basketball                      Football Training Suits 20 21            polarized European brand

      US $41.35 - 52.18 / Piece           US $36.19 - 50.30 / Piece                US $25.67 - 60.76 / Pair                    US $24.42 - 29.27 / Piece                US $7.62 - 13.05 / Piece




      hot sell Men new Luxury Jackets            sweatsuit Designer Tracksuit      Hot Sales Shirt Luxury Design               New Mouth ice Mask Anti Dust             8 colors Face Mask Individual
      Coat Luxury Sweatshirt Hoodie              Hoodie Sweatshirts Black White    Male Summer Turn-Down                       Face Cover PM2.5 Respirator              pack Fashion Black 3 layers

      US $15.88 - 20.94 / Piece                  US $14.53 - 17.14 / Piece         US $11.75 - 13.86 / Piece                   US $0.21 - 0.31 / Piece                  US $0.08 - 0.15 / Piece




      Olympique de Marseille Soccer              Lady Watch 2020 Golden                   Luxury MILLIONAIRE                   2020 New Top Cream Sail Black            2020 fashion sports black
      jersey 2020 2021 OM Marseille              Diamond Watch Lady Famous                Sunglasses for men full frame        Cat White Cement Men Women               buffalo horn glasses men

      US $10.19 - 14.67 / Piece                  US $13.43 - 20.64 / Piece                US $9.69 - 13.67 / Piece             US $9.30 - 114.59 / Pair                 US $17.20 - 21.47 / Piece




      Wholesale Cheap Mens Luxury                Women Designer Boots Martin              Fashion simple notes ECG heart              Mens Stylist Track Pant Casual    KN95 Mask Factory 95% Filter
      Watch Male Sport Wristwatch                Desert Boot Flamingos Love               frequency collarbone necklace               Style Hoe Sell Mens               colorful mask Activated Carbon

      US $10.57 - 12.67 / Piece                  US $73.87 - 92.73 / Pair                 US $0.40 - 0.69 / Piece                     US $30.22 - 36.68 / Piece         US $0.03 - 0.59 / Piece




      2020 New LONGINE Brand six                 Hot Sale Fashion Shoulder Bags           in stock 10Pcs retail packaging             Glass Water Pipes Gun Smoking            Womens Shirt Tied Neck Chain
      stitches series Small needle               Women Chain Crossbody Bag                3-12 years Kids mask face Mask              Pipe Water Bong Oil Rig                  Print Casual Shirt Long Sleeve

      US $26.09 - 33.04 / Piece                  US $26.12 - 31.34 / Piece                US $0.13 - 0.19 / Piece                     US $20.30 - 24.83 / Piece                US $12.91 - 15.38 / Piece

https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                                                                                    14/16
10/13/2020                                      2020
                                                Case:Bdm1:20-cv-06677
                                                        Adapter For KTAG KESS KTM Dimsport
                                                                           Document     #:BDM
                                                                                           20 Probe
                                                                                              Filed:Adapters Full SetPage
                                                                                                      11/10/20       Bdm Frame
                                                                                                                           24 Metal
                                                                                                                               of 48Adapter
                                                                                                                                      PageIDFrom Obdstar,
                                                                                                                                                 #:3325$60.31 | DHgate.Com




      2019 oversized frameless                 Wedges Shoes For Women                       DHL Free Shipping Disposable                Hot Magnetic Liquid Eyeliner &               Mens clothing Hoodie Light
      sunglasses women retro                   Sandals Plus Size High Heels                 Masks 50pcs Protection and                  Magnetic False Eyelashes &                   Fleece Sweatshirts Fashion

      US $5.33 - 8.65 / Piece                  US $13.57 - 20.48 / Pair                     US $0.07 - 0.12 / Piece                     US $0.07 - 4.35 / Lot                        US $7.57 - 8.92 / Piece




      Women Tracksuit Two Pieces
      Set Casual Long Sleeve

      US $11.32 - 18.58 / Lot


                                                                                                                  More




     New Arrival bdm adapter




      BDM Probe Adapters BDM               100% Good quality BDM100                  KTAG KESS KTM Dimsport BDM            KTAG V7.020 V2.23 4 LED                Aluminum BDM Frame for KESS                  Hot Special BDM+4 Adapter
      Frame ECU Programmer CMD             Frame With Full Adapters BDM              Probe Adapters Full Set 22Pcs         Master Version ECU                     KTAG FGTECH BDM100 100                       BDM+4 Adapter for CG100

      US $55.12 - 100.50 / Piece           US $46.76 - 53.18 / Piece                 US $84.43 - 96.00 / Piece             US $173.33 - 278.36 / Piece            US $346.69 - 359.33 / Piece                  US $128.88 - 146.54 / Piece

       $2 OFF $39 +                         $2 OFF $39 +                                                                    $2 OFF $39 +                              $2 OFF $39 +                              $2 OFF $39 +

                                                                                                                            Per $100 Save $2                                                                    Per $100 Save $2




        Wholesale Code Readers & Scan Tools
         Wholesale iphone adapters     Wholesale iphone adapter           Wholesale wi fi adapter      Wholesale iphone aux adapter        Wholesale apple adapters


                                                                                                                  More




     Related Categories


      Indoor Lighting                      Sex Products                               Home Décor                            Hair Extensions                            Home Textiles
      See Top 100 in Best Seller >         Chastity Devices                           Wall Stickers                         Synthetic Hair Extensions                  Cushion/Decorative Pillow
      Pendant Lamps
                                           Sex Dolls                                  Wallpapers                            Hair Wefts                                 Carpets
      Grow Lights                          Vibrators                                  Candle Holders                        Ponytails                                  Towel
      Wall Lamps                           Anal Toys                                  Tapestries                            Top Closures                               Blankets
      Table Lamps




   Bookmark & Share




       Help improve your experience on DHgate.com, Please tell us what you think about this page.




       China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer
                                                 Service | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌﺮﺑﯿﺔ‬

                                                                                  Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License



https://www.dhgate.com/product/22-pcs-bdm-adapter-for-ktag-kess-ktm-dimsport/565243298.html                                                                                                                                                  15/16
10/13/2020                                      Case: 1:20-cv-06677 Automobiles
                                                                    Document    & Motorcycles | Wholesale
                                                                                   #: 20 Filed:           DiscountPage
                                                                                                    11/10/20       Cars and
                                                                                                                          25Bikes
                                                                                                                              of Direct - Page 3 #:3326
                                                                                                                                  48 PageID



                                                                                                                                Customer Service                 Drop shipping     Save more         United States / USD        English



                                               I'm shopping for...                                                                                                                             Hi, Sign in                           2
                                                                                                                                                                                               My DHgate



  ALL CATEGORIES                               Flash Deals          Superior Suppliers             Coupon Center            Local Warehouse                 Video Gallery

    Dhgate > All Categories > Wholesale Automobiles & Motorcycles (100 results)


     Automobiles & Motorcycles
                                              Filter:      Ship to: United States      Clear All
       Vehicle Tools (100)


                                                From: Any Countries / Regions               Min.Order:                                       Price:                                             Superior Suppliers

                                                Ship to:       United States                Less than               Unit(s)    Go             $              -    $              Go             Guaranteed Service         Sponsor
    Top Recommendations
                                                   Free shipping                                   Single Piece                                   On Sale             DHrefer                   Free Samples



                                              Sort by:      Best Match         Price        Bestselling           Recently Listed            Customer Review



                                                                                                          Full Chip MB STAR C4 SD Connect Compact C4 top quality Mb star Multiplexer Diagnostic Tool with WIFI
                                                                                                          For Car &truck


     US $15.38 - 568.75 / Piece                                                                           US $356.79 - 375.00 / Piece                                             Seller: obdstar            Chat



                                                                                                          Free shipping
                                                                                                          Ships out within 4 business days
                                                                                                          Min. Order: 2 Pieces                                                        Add to Cart




     US $0.03 - 0.10 / Piece




                                                                                                          Brake Fluid Tester Tire pressure monitor 2 in 1 Auto Vehicle Diagnostic Tools for DOT3 DOT4 Brake
                                                                                                          Fluid Liquid TPMS OBD2 Tester


                                                                                                          US $9.65 - 11.19 / Piece                                                Seller: obdstar            Chat


     US $22.62 - 598.96 / Piece
                                                                                                          Free shipping
                                                                                                          Ships out within 4 business days
                                                                                                          Min. Order: 5 Pieces                                                        Add to Cart




                                                                                                          Carprog V10.93 Full With Soft ware Activated Adapters Repair Car Prog V10.93 Tool Radios Odometer
                                                                                                          Dashboards Immobilizer
     US $77.79 - 2,010.06 / Piece
                                                                                                          US $59.30 - 68.58 / Piece                                               Seller: obdstar            Chat



                                                                                                          Free shipping
                                                                                                          Ships out within 4 business days
                                                                                                                                                                                      Add to Cart




     US $204.03 - 447.92 / Piece



                                                                                                          Built-in TPMS TS61 Tire Pressure Monitoring System Tool Wireless Real-time Cigarette Lighter Plug
                                                                                                          TPMS Gauge Vehicle Kit


                                                                                                          US $56.29 - 66.28 / Piece                                               Seller: obdstar            Chat



                                                                                                          Free shipping
                                                                                                          Ships out within 4 business days
                                                                                                                                                                                      Add to Cart

     US $14.48 - 548.96 / Piece




https://www.dhgate.com/wholesale/search.do?catalog=112&supplierid=ff808081628220350162b2abe7b306d0&pageNum=3&leftpars=c2hpcGNvdW50cnk9dXNkaGdhdGU                                                                                         1/6
10/13/2020                               Case: 1:20-cv-06677 Automobiles
                                                             Document    & Motorcycles | Wholesale
                                                                            #: 20 Filed:           DiscountPage
                                                                                             11/10/20       Cars and
                                                                                                                   26Bikes
                                                                                                                       of Direct - Page 3 #:3327
                                                                                                                           48 PageID


                                                                                      Professional DPA 5 Dearborn Protocol Adapter 5 Full Adapters DPA5 Heavy Duty Truck Scanner Without
                                                                                      Bluetooth Dual CAN DPA5


                                                                                      US $216.09 - 250.29 / Piece                            Seller: obdstar       Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                                                                                 Add to Cart




                                                                                      Lexia3 PP2000 Lite Diagbox V7.83 NEC chip for Lexia3 V48 V25 ForCitroen forPeugeot OBDII diagnostic
                                                                                      Tool Auto Scanner


                                                                                      US $73.37 - 85.60 / Piece                              Seller: obdstar       Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                                                                                 Add to Cart




                                                                                      USB Link Without Bluetooth Nexiq2 Heavy Duty Truck Diagnostic Tool


                                                                                      US $165.83 - 190.86 / Piece                            Seller: obdstar       Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                                                                                 Add to Cart




                                                                                      2020 SBB Pro2 V48.88 V48.99 Auto Key Programmer SBB 48.88 48.99 Version OBD2 Key Maker


                                                                                      US $101.51 - 121.15 / Piece                            Seller: obdstar       Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                                                                                 Add to Cart




                                                                                      KESS V2 V5.017 Red PCB Firmware EU Version V2.47 Supports Online Connection No Token Limited


                                                                                      US $88.45 - 101.72 / Piece                             Seller: obdstar       Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                                                                                 Add to Cart




                                                                                      wifi for bmw icom next 06 2020 for bmw ista hdd ( ISTA-D: 4.23 ISTA-P:3.67) software expert mode
                                                                                      windows7 for 95% laptops




https://www.dhgate.com/wholesale/search.do?catalog=112&supplierid=ff808081628220350162b2abe7b306d0&pageNum=3&leftpars=c2hpcGNvdW50cnk9dXNkaGdhdGU                                           2/6
10/13/2020                               Case: 1:20-cv-06677 Automobiles
                                                             Document    & Motorcycles | Wholesale
                                                                            #: 20 Filed:           DiscountPage
                                                                                             11/10/20       Cars and
                                                                                                                   27Bikes
                                                                                                                       of Direct - Page 3 #:3328
                                                                                                                           48 PageID
                                                                                      US $112.57 - 419.80 / Piece                            Seller: obdstar      Chat


                                                                                      Free shipping
                                                                                      Ships out within 4 business days

                                                                                                                                                Add to Cart




                                                                                      OBD2 Extension Cable 2 In 1 70CM 16Pin Female To Male Female Extension Connector Wide-range use
                                                                                      car tools


                                                                                      US $6.57 - 7.55 / Piece                                Seller: obdstar      Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                      Min. Order: 15 Pieces                                     Add to Cart




                                                                                      5kits set Full Set 8 Car Cables OBD2 Diagnostic Tool OBDII OBD 2 Connect Cable interface Scanner


                                                                                      US $22.52 - 26.06 / Piece                              Seller: obdstar      Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                      Min. Order: 5 Pieces                                      Add to Cart




                                                                                      car Diagnostic Auto Tool OBD Music Player V12 ELM 327 OBD 2 ELM327 obd2 Bluetooth Scanner


                                                                                      US $23.72 - 27.43 / Piece                              Seller: obdstar      Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                      Min. Order: 5 Pieces                                      Add to Cart




                                                                                      V311A OBD II Scanner Car Diagnostic Tool Battery Voltage Detection For All 1996 and Newer OBD II
                                                                                      Compliant Vehicles


                                                                                      US $25.13 - 30.51 / Piece                              Seller: obdstar      Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                                                                                Add to Cart




                                                                                      22 pcs bdm adapter For KTAG KESS KTM Dimsport BDM Probe Adapters Full Set bdm frame metal
                                                                                      adapter


                                                                                      US $60.31 - 70.05 / Piece                              Seller: obdstar      Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                                                                                Add to Cart



https://www.dhgate.com/wholesale/search.do?catalog=112&supplierid=ff808081628220350162b2abe7b306d0&pageNum=3&leftpars=c2hpcGNvdW50cnk9dXNkaGdhdGU                                        3/6
10/13/2020                               Case: 1:20-cv-06677 Automobiles
                                                             Document    & Motorcycles | Wholesale
                                                                            #: 20 Filed:           DiscountPage
                                                                                             11/10/20       Cars and
                                                                                                                   28Bikes
                                                                                                                       of Direct - Page 3 #:3329
                                                                                                                           48 PageID




                                                                                      Speed Sensor Module Tacho Sensor Slot-type Optocoupler Tacho-generator Counter Module


                                                                                      US $3.42 - 4.07 / Piece                               Seller: obdstar      Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                      Min. Order: 10 Pieces                                    Add to Cart




                                                                                      2020 New AdBlue Emulator AdblueOBD2 for Volvo Trucks Adblue OBD2 for Volvo Adblue DEF Nox Plug
                                                                                      & Drive Truck Diagnostic Tool


                                                                                      US $24.63 - 29.03 / Piece                             Seller: obdstar      Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                      Min. Order: 2 Pieces                                     Add to Cart




                                                                                      V11 Car TPMS Tire Pressure Monitoring System BT-4.0 BLE for iOS Android Phones 4PCS Car Tire
                                                                                      Pressure Detector


                                                                                      US $49.25 - 58.27 / Piece                             Seller: obdstar      Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                                                                               Add to Cart




                                                                                      Diagnostic Programming PSACOM Replacement of Lexia-3 PP2000 OBD2 Bluetooth Diagnostic Tool
                                                                                      PSA-COM For Citroen for Peugeot vehicles


                                                                                      US $70.36 - 82.86 / Piece                             Seller: obdstar      Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                                                                               Add to Cart




                                                                                      Lowest Price New BDM Frame With Adapters FGTech BDM100 ECU Programmer Tool


                                                                                      US $43.22 - 51.42 / Piece                             Seller: obdstar      Chat



                                                                                      Free shipping
                                                                                      Ships out within 4 business days
                                                                                                                                               Add to Cart


https://www.dhgate.com/wholesale/search.do?catalog=112&supplierid=ff808081628220350162b2abe7b306d0&pageNum=3&leftpars=c2hpcGNvdW50cnk9dXNkaGdhdGU                                      4/6
10/13/2020                                                                 DHgate:#:
                                                   Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                     20 Filed:        Marketplace
                                                                                                  11/10/20        -- Place
                                                                                                                Page     29Order
                                                                                                                             of --48
                                                                                                                                   Cart
                                                                                                                                     PageID #:3330


                                           Buy Globally · Sell Globally                                                                                                                   Buyer Protection


                                              Review Your Orders                                                  Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                     Add New Address


                                               (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                        Options                   Quantity                           Price                              Subtotal            Shipping Method


                            Seller: obdstar



                                                22 pcs bdm ada                                          1        Piece                                                                    DHL
                                                                                                                                    US $70.05 /Piece                     US $70.05
                                                pter For KTAG…
                                                                                                                                                                                         Free Shipping
                                                                                                                                                                                         Delivery: Estimated
                                                                                                                                                                                         between 3-6 (seller ships
                                                                                                                                                                                         within 4 business days)




                            Add remark to seller                                                                                                                                                Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                       Item Subtotal:              US $70.05

                                                                                                                                                                            Shipping Cost:                US $0.00

                                                                                                                                                                              Order Total:               US $70.05




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                   Item Subtotal(1 items):                   US $70.05

                                                                                                                                                                            Shipping Cost:                    US $0.00

                                                                                                                                                                          Grand Total:                   US $70.05
                                                                                                                                Dhgate Service Pledge
                                                                                                                                100% guaranteed refunds
                                                                                                                                Secure payments with escrow protection
                                                                                                                                Easier,faster dipute resolution
                                                                                                                                                                                      Confirm to Pay




                                                                                         Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                        1/1
10/2/2020         KTM Team Custom Made Summer Mens1:20-cv-06677
                                          Case:    Comfort Short SleeveDocument
                                                                       Cycling Shorts Sports
                                                                                      #: 20Jersey Set11/10/20
                                                                                             Filed:  Cycling Short Page
                                                                                                                   Sleeves 30
                                                                                                                           Jersey
                                                                                                                               ofShorts Sets S71526
                                                                                                                                  48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                                 #:3331
                                                                                                                                                       Buyer Protection      Customer Service             United States / USD               English



                           ofoxxx
                                                                                                                                                                                          On DHgate        In this Store
                                                                                                                                                                                                                                                1
                                                                           I'm shopping for...
                           97.9% Positive Feedback



   Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Sports & Outdoors > Cycling > Cycling Jerseys > Cycling Jersey Sets > Product detail


                                                                                                           KTM team custom made Summer Men's Comfort Short Sleeve Cycling Shorts Sports Jersey Set
                                                                                                           Cycling Short Sleeves jersey shorts sets S71526
                                                                                                           2 Transactions


                                                                                                            USD            $32.77                        $31.13                      $29.50                       $25.65
                                                                                                                           $43.12                        $40.96                      $38.81                       $33.75
                                                                                                                           1 Piece+                      3 Pieces+                   5 Pieces+                    9 Pieces+

                                                                                                            Sale Detail:            24% OFF
                                                                                                                                    Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                                       New User Save $3



                                                                                                            Size:                     Choose an Option



                                                                                                            Color:




                                                                                                            Quantity:                              1                   Piece         7197 in Stock ( Stock in:     CN )



                                                                         Compare with similar Items         Shipping:               $1.2 to United States Via ePacket
                                                                                                                                    Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                                    Logistics Delay Notification



                                                                                                                                       Buy it Now                            Add to Cart                     Add to Favorite



                                                                                                            Seller Guarantee:          Return Policy          On-time Delivery in 30 Days


                                                                                                            Secure Payment:                                                                                  |




     Customers Who Bought This Item Also Bought




      2019 Pro Cartoon Team Cycling          2019 New EF Education First              2019 Fashion High Quality TOP            Cycling Unisex Magic Head Face             Unisex Mouth Mask Wholesale             Cycling Wearing Anti-Dust
      Jersey Short 9D set MTB Bike           Cycling Jersey Set Summer                brand Eyewear Sunglasses                 Protective Mask Neck Gaiter                Washable PM2.5 Mask Custom              Cotton Mouth Face Mask PM

      US $16.33 - 34.13 / Piece              US $13.63 - 30.95 / Piece                US $7.64 - 10.42 / Piece                 US $0.73 - 0.86 / Piece                    US $0.27 - 0.75 / Piece                 US $0.34 - 0.84 / Piece

                                                                                                                                $20 OFF $2,000 +                           $2 OFF $30 +




     More Choices




      LeBron 23 Ja James Morant              Miami Heat 22 Dwayne Dwyane              NCAA Dwyane 3 Wade Kemba 8               90 T.J. Watt Pittsburgh Steelers           LeBron Michael 23 James Jersey          Miles Sanders Carson Wentz
      Jersey Kyle Anthony Kuzma              3 Wade Jimmy Tyler Butler                Walker Jersey 12 Ja Morant               7 Juju Smith-Schuster Jersey               Anthony Kuzma Davis Scottie             Jalen Hurts Philadelphia Eagles

      US $12.23 - 14.66 / Piece              US $14.10 - 16.90 / Piece                US $12.18 - 14.60 / Piece                US $15.77 - 18.90 / Piece                  US $16.34 - 19.58 / Piece               US $15.77 - 18.90 / Piece

                                                                                       $20 OFF $321 +




     Item Description         Transaction History (2)                                                                                                                                                                           Report Item


https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                                                                               1/12
10/2/2020           KTM Team Custom Made Summer Mens1:20-cv-06677
                                            Case:    Comfort Short SleeveDocument
                                                                         Cycling Shorts Sports
                                                                                        #: 20Jersey Set11/10/20
                                                                                               Filed:  Cycling Short Page
                                                                                                                     Sleeves 31
                                                                                                                             Jersey
                                                                                                                                 ofShorts Sets S71526
                                                                                                                                    48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                                   #:3332

       New LOTTO pro team Cycling jerseys Summer Roupa Ciclismo Breathable Bike Clothes Quick Dry short sleeve Bicycle Cycling clothing Sportswear size:XXS-4XL



       Specifications


                         Sleeve Length:     Short
                               Feature:     Quick Dry Breathable
                               Gender:      Men
                               Material:    Lycra Polyester
                         Is_customized:     Yes
                            Item Code:      476415213
                              Category:     Cycling Jersey Sets




       Return policy details


       Buyers can return item(s) for a refund within 7 days from the day the item(s) were received, and the buyer is to afford the return shipping cost. The item(s) must be returned in the same exact condition as once it was

       delivered.
       Buyers may return the item(s) for a refund if they are not as described or with quality issues within 7 days from the day the item(s) were received.The buyer is required to afford the return shipping cost, based on the

       condition of the item(s) received.




       Description




                                ORBEA team Cycling Short      MERIDA team Cycling long    Pro Cycling Jersey Bicycle   MERIDA team Cycling      Winter Men long sleeve      MERIDA team Cycling
                                Sleeves jersey bib shorts     Sleeves jersey Mtb          Sportswear Clothes MTB       Winter Thermal Fleece    quick dry comfortable       Winter Thermal Fleece
                                US $30.76-43.12/Piece         US $22.22-31.14/Piece       US $22.22-31.14/Piece        US $27.34-38.33/Piece    US $27.34-38.33/Piece       US $27.34-38.33/Piece




                                RAPHA custom made             RAPHA Cycling Sleeveless    CAPO team custom made        Summer CAPO team men     Men cycling GIANT team      ITALY team Cycling Short
                                Cycling Sleeveless jersey     jersey Vest Men's outdoor   Cycling Short Sleeves        cycling custom made      custom made summer          Sleeves jersey bib shorts
                                US $18.8-26.35/Piece          US $18.8-26.35/Piece        US $18.8-26.35/Piece         US $18.8-26.35/Piece     US $18.8-43.12/Piece        US $30.76-43.12/Piece




                                SCOTT team custom made        SCOTT team custom made      GIANT team Cycling           MERIDA team spring       Morvelo team Cycling long   ORBEA team spring
                                Men quick dry long sleeve     Cycling Winter Thermal      Winter Thermal Fleece        autumn men long sleeve   Sleeves jersey bib pants    autumn men long sleeve
                                US $46.14-64.68/Piece         US $46.14-64.68/Piece       US $46.14-64.68/Piece        US $37.59-52.7/Piece     US $37.59-52.7/Piece        US $37.59-52.7/Piece




                               Note:

                               we can mix the sizeby yourself
                               but need leave acomment in your order
                               Like " Jerseys XXL and Pants XL''




https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                                                             2/12
10/2/2020       KTM Team Custom Made Summer Mens1:20-cv-06677
                                        Case:    Comfort Short SleeveDocument
                                                                     Cycling Shorts Sports
                                                                                    #: 20Jersey Set11/10/20
                                                                                           Filed:  Cycling Short Page
                                                                                                                 Sleeves 32
                                                                                                                         Jersey
                                                                                                                             ofShorts Sets S71526
                                                                                                                                48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                               #:3333




https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                           3/12
10/2/2020       KTM Team Custom Made Summer Mens1:20-cv-06677
                                        Case:    Comfort Short SleeveDocument
                                                                     Cycling Shorts Sports
                                                                                    #: 20Jersey Set11/10/20
                                                                                           Filed:  Cycling Short Page
                                                                                                                 Sleeves 33
                                                                                                                         Jersey
                                                                                                                             ofShorts Sets S71526
                                                                                                                                48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                               #:3334




https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                           4/12
10/2/2020       KTM Team Custom Made Summer Mens1:20-cv-06677
                                        Case:    Comfort Short SleeveDocument
                                                                     Cycling Shorts Sports
                                                                                    #: 20Jersey Set11/10/20
                                                                                           Filed:  Cycling Short Page
                                                                                                                 Sleeves 34
                                                                                                                         Jersey
                                                                                                                             ofShorts Sets S71526
                                                                                                                                48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                               #:3335




https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                           5/12
10/2/2020       KTM Team Custom Made Summer Mens1:20-cv-06677
                                        Case:    Comfort Short SleeveDocument
                                                                     Cycling Shorts Sports
                                                                                    #: 20Jersey Set11/10/20
                                                                                           Filed:  Cycling Short Page
                                                                                                                 Sleeves 35
                                                                                                                         Jersey
                                                                                                                             ofShorts Sets S71526
                                                                                                                                48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                               #:3336




https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                           6/12
10/2/2020       KTM Team Custom Made Summer Mens1:20-cv-06677
                                        Case:    Comfort Short SleeveDocument
                                                                     Cycling Shorts Sports
                                                                                    #: 20Jersey Set11/10/20
                                                                                           Filed:  Cycling Short Page
                                                                                                                 Sleeves 36
                                                                                                                         Jersey
                                                                                                                             ofShorts Sets S71526
                                                                                                                                48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                               #:3337




https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                           7/12
10/2/2020       KTM Team Custom Made Summer Mens1:20-cv-06677
                                        Case:    Comfort Short SleeveDocument
                                                                     Cycling Shorts Sports
                                                                                    #: 20Jersey Set11/10/20
                                                                                           Filed:  Cycling Short Page
                                                                                                                 Sleeves 37
                                                                                                                         Jersey
                                                                                                                             ofShorts Sets S71526
                                                                                                                                48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                               #:3338




https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                           8/12
10/2/2020         KTM Team Custom Made Summer Mens1:20-cv-06677
                                          Case:    Comfort Short SleeveDocument
                                                                       Cycling Shorts Sports
                                                                                      #: 20Jersey Set11/10/20
                                                                                             Filed:  Cycling Short Page
                                                                                                                   Sleeves 38
                                                                                                                           Jersey
                                                                                                                               ofShorts Sets S71526
                                                                                                                                  48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                                 #:3339




                                                                                               Less Description




     Sponsored Products You May be Interested In More Choice




      Cincinnati Bengals men 71         Chicago Los Bulls Angeles        2020 latest EMslim HI-EMT          Just Bulls Toronto Basketball   Cycling Eyewear OO9401          Xiaomi Router AX1800
      Andre Smith 81 Tyler Kroft men    Basketball Shorts Just Memphis   machine EMS electromagnetic        Chicago Don Raptors             glasses Men Fashion Polarized   Qualcomm Five-core WiFi6 2,4G

      US $23.32 - 32.30 / Piece         US $16.34 - 19.58 / Piece        US $8.48 - 3780.00 / Piece         US $16.43 - 19.69 / Piece       US $17.20 - 22.65 / Piece       US $48.36 - 59.50 / Piece

                                                                                                                                                                             $3 OFF $100 +




https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                                 9/12
10/2/2020          KTM Team Custom Made Summer Mens1:20-cv-06677
                                           Case:    Comfort Short SleeveDocument
                                                                        Cycling Shorts Sports
                                                                                       #: 20Jersey Set11/10/20
                                                                                              Filed:  Cycling Short Page
                                                                                                                    Sleeves 39
                                                                                                                            Jersey
                                                                                                                                ofShorts Sets S71526
                                                                                                                                   48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                                  #:3340
     Compare with similar Items




                                                 KTM team custom made                 2020 Morvelo new style                   Kuota Tour De France Cycling             scott Autumn or winter fleece              Red colnago Concept Carbon
                                                 Summer Men's Comfort Short           summer Cycling Short Quick               Jersey maillot ciclismo bike             2015 team Cycling Jerseys Bike             Complete Road Bike Store
                                                 Sleeve Cycling Shorts Sports         drying Sleeves jersey bib shorts         clothing men MTB Bicycle                 Bicycle Long Sleeves Mountaion             Complete Bicycle Bike With

                                                             Add to Cart                           Add to Cart                             Add to Cart                              Add to Cart                              Add to Cart

                                      Price      US $23.38 - 32.77 / Piece             US $21.43 - 30.04 / Piece               US $20.05 - 32.43 / Set                  US $19.69 - 29.93 / Piece                  US $2,016.00 - 2100.00 / Piece

                                                                                        $5 OFF $100 +




                                Min. Order       1 Piece                               1 Piece                                 1 Set                                    1 Piece                                    1 Piece

              Customer Rating / Orders                       0   2 Orders                           0   5 Orders                           5.0   3 Orders                            5.0    23 Orders                         0    5 Orders

                          Shipping Cost          US $33.41                             US $33.41                               Free Shipping                            Free Shipping                              Free Shipping

                      Shipping method            EMS                                   EMS                                     China Post Air Mail                      China Post Air Mail                        EMS

               Estimated Delivery Time           Oct. 19 and Jan. 5                    Oct. 19 and Jan. 5                      Dec. 20 and Mar. 3                       Oct. 29 and Jan. 10                        Nov. 3 and Jan. 20

                       Seller Guarantee             Guaranteed Service                    Guaranteed Service                      Guaranteed Service                       Guaranteed Service                          Guaranteed Service



                                     Store       Shop by ofoxxx                        Shop by notecycling                     Shop by dh18shop327                      Shop by sportshome…                        Shop by miyacardenas
                                                 97.9% Positive Feedback               97% Positive Feedback                   100% Positive Feedback                   98.3% Positive Feedback                    97.6% Positive Feedback




     Related Keywords


       bicycle s     mens suits sale          girl bike    cycling jerseys bibs    tigers cycling jersey       cycling jerseys men      women cycling jersey purple         men thermal cycling jersey            retro cycling jerseys


       cool cycling jerseys




     You May Also Like




      2020 2021 Real Madrid Men                      Women Bag Original Box Date                 Women Designer Boots Martin                2020 fashion sports black                      Men Women 3D Print Tupac
      Football Training Suits 20 21                  code Handbag Purse clutch                   Desert Boot Flamingos Love                 buffalo horn glasses men                       2pac T-shirt Short sleeve O-

      US $24.42 - 29.27 / Piece                      US $41.35 - 52.18 / Piece                   US $73.87 - 92.73 / Pair                   US $17.20 - 21.47 / Piece                      US $13.98 - 16.48 / Piece




      Air Purifying Face Mask Anti            Wedges Shoes For Women                   Olympique de Marseille Soccer                 Winter Outerwear Top Quality                 2019 us business brand thin
      Dust Fog Face Mouth Filter              Sandals Plus Size High Heels             jersey 2020 2021 OM Marseille                 Men's MEAFORD RAIN 3M                        checked shirt, fashion designer

      US $0.27 - 0.54 / Piece                 US $15.08 - 22.76 / Pair                 US $10.19 - 14.67 / Piece                     US $1.70 - 100.00 / Piece                    US $22.34 - 34.26 / Piece




      700 Wave Runner Reflective                     Hot Sale Fashion Shoulder Bags    Lady Watch 2020 Golden                        Glass Water Pipes Gun Smoking                NEW mans designer jacket High
      Kanye Mens Running Shoes                       Women Chain Crossbody Bag         Diamond Watch Lady Famous                     Pipe Water Bong Oil Rig                      Quality Long Sleeve Shirts

      US $27.33 - 61.68 / Pair                       US $26.12 - 31.34 / Piece         US $13.43 - 20.64 / Piece                     US $20.30 - 24.83 / Piece                    US $0.01 - 108.03 / Piece




https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                                                                         10/12
10/2/2020         KTM Team Custom Made Summer Mens1:20-cv-06677
                                          Case:    Comfort Short SleeveDocument
                                                                       Cycling Shorts Sports
                                                                                      #: 20Jersey Set11/10/20
                                                                                             Filed:  Cycling Short Page
                                                                                                                   Sleeves 40
                                                                                                                           Jersey
                                                                                                                               ofShorts Sets S71526
                                                                                                                                  48 PageID         Biking Clothes Bike Apparel From Ofoxxx, $23.38| DH…
                                                                                                                                                 #:3341




      Outdoor Pet Dog Harnesses            Astroworld Rapper Hip Hop                New Mouth ice Mask Anti Dust         Luxury MILLIONAIRE                         Womens Shirt Tied Neck Chain
      Classic Pattern Fashion              Hoodies Casual Hooded                    Face Cover PM2.5 Respirator          Sunglasses for men full frame              Print Casual Shirt Long Sleeve

      US $8.13 - 13.64 / Set               US $47.26 - 56.63 / Piece                US $0.21 - 0.31 / Piece              US $9.69 - 13.67 / Piece                   US $12.91 - 15.38 / Piece




      Newest imported materials            Hot Sales Shirt Luxury Design            Autumn And Winter Design                    in stock 10Pcs retail packaging     2019 oversized frameless
      polarized European brand             Male Summer Turn-Down                    New Couples Jacket Hoodie                   3-12 years Kids mask face Mask      sunglasses women retro

      US $7.62 - 13.05 / Piece             US $11.75 - 13.86 / Piece                US $36.19 - 50.30 / Piece                   US $0.13 - 0.19 / Piece             US $5.33 - 8.65 / Piece




      Fashion simple notes ECG heart       hot sell Men new Luxury Jackets          Mens clothing Hoodie Light                  Women Shoulder Bag Leisure                 Jumpman 1 Basketball Shoes
      frequency collarbone necklace        Coat Luxury Sweatshirt Hoodie            Fleece Sweatshirts Fashion                  Crossbody Chain Bags Fashion               Athletics Sneakers Running

      US $0.40 - 0.69 / Piece              US $17.26 - 22.76 / Piece                US $7.57 - 8.92 / Piece                     US $20.63 - 25.10 / Piece                  US $5.70 - 51.17 / Pair




      Woman bag Cross body fashion         Full Screen Goophone N10+                KN95 Mask Factory 95% Filter                2020 New Top Cream Sail Black              Basketball Shoes Mens Trainers
      lady Tote handbags purse             N10 Plus MTK6580 Quad Core               colorful mask Activated Carbon              Cat White Cement Men Women                 Jumpman 11s 25th Anniversary

      US $50.68 - 62.74 / Piece            US $82.20 - 103.90 / Piece               US $0.03 - 0.59 / Piece                     US $9.30 - 114.59 / Pair                   US $40.05 - 51.09 / Pair




      Hot Magnetic Liquid Eyeliner &
      Magnetic False Eyelashes &

      US $0.07 - 4.58 / Lot




     New Arrival cycling jerseys




      sport 2018 New Arrival T Shirt    LUBI 7 Colors Men Summer Pro         Cycling Jersey Set 2020 New             sport Cyclelogically Cycle Skull       Men STRAVA Team cycling                   NEW !!! Men Spring Autumn
      Casual Men Clothing Mountain      Cycling Jersey Quick Dry Bike        Chic Women's Summer                     T-SHIRT Tee Cyclinger Jersey           Jersey Winter thermal fleecee             Cycling Jersey 2020 New

      US $20.58 - 28.56 / Piece         US $21.11 - 25.15 / Piece            US $20.74 - 37.77 / Piece               US $22.86 - 28.56 / Piece              US $19.48 - 27.31 / Piece                 US $77.73 - 132.35 / Piece

                                                                              $2 OFF $39 +                                                                                                             $500 OFF $19,999 +

                                                                              Per $100 Save $2




https://www.dhgate.com/product/ktm-team-custom-made-summer-men-s-comfort/476415213.html                                                                                                                                            11/12
10/2/2020                                                                  Wholesaler
                                              Case: 1:20-cv-06677 Document #:         [ofoxxx]:
                                                                              20 Filed:         Reviews onPage
                                                                                            11/10/20       DHgate.com
                                                                                                                 41 of 48 PageID #:3342



                                                                                                 Customer Service               Drop shipping      Save more         United States / USD           English



                                                                     I'm shopping for...                                                                      Hi, Sign in                              1
                                                                                                                                                              My DHgate



                   ALL CATEGORIES                                    Flash Deals             Superior Suppliers           Coupon Center               Local Warehouse           Video Gallery

Home > Seller Review Profile


    Seller Information                                       Review Score:298
    Ofoxxx                                                                                                           Last 2 months                 Last 6 months            Last 12 months                   Total
    534 Transactions
    97.9% Positive Review
                                                                            Positive                                       39                           113                      188                         311
    Henan, China (Mainland)
    10:17 AM Fri Oct 2 Now
                                                                            Neutral                                         5                            9                        10                          10
    Member since Apr 2018


    Recommend seller to friends
                                                                            Negative                                        1                            4                        4                           7




                                                             Service Detail Score (Mainly Industry : Sports & Outdoors)

                                                                     Service Detail                      Service Score                               Compared to Industry Average                 Number of Ratings


                                                                 Items as described                                      4.8/ 5.0                     Lower than Average                                   328


                                                                    Communication                                        4.8 / 5.0                    Lower than Average                                   328


                                                                      Delivery time                                      4.8 / 5.0                    Lower than Average                                   328


                                                                    Shipping charges                                     4.8 / 5.0                    Lower than Average                                   328




       Reviews Received                      Reviews Sent


    Reviews:   Negative                                                                                                                                                           Dates:   All



                            STRAVA team Cycling Short Sleeves                                      By:ross****hes                     08 31,2020
                            jersey 2019 new men bicycle short
                                                                             Product reviews:
                            sleeve racing sportswear bike cycling
                                                                             Very very very slow ....
                            Item code: 469706330
                                                                             helpful ( 0 )   unhelpful ( 0 )




                            RAPHA team custom made Men's                                           By:Pepi****ange                      06 30,2020
                            Cycling Short Sleeve Breathable
                                                                             Product reviews:
                            Outdoor Sports mtb Jersey Tops
                                                                             sleeves are way to wide. not a nice rapha fit. useless
                            Item code: 475933987
                                                                             helpful ( 0 )   unhelpful ( 0 )




                            RAPHA team custom made Women's                                         By:amv***nd                       06 23,2020
                            tops short sleeve breathable and
                                                                             Product reviews:
                            comfortable sports Jersey Cycling
                                                                             Nice colours and the garment fitted. Poor quality material and stitching. Definitely not the quality you would expect from Rapha. Supplier
                            Item code: 476707762
                                                                             tried to offer me monies to change this review to a positive one. Instead of improving the quality. Be aware of the quality you are buying.
                                                                             It may be poor.
                                                                             helpful ( 0 )   unhelpful ( 0 )



                            CUBE custom made Cycling                                               By:Isabe****Boyer                     05 17,2020
                            Sleeveless jersey Vest bib shorts
                                                                             Product reviews:
                            sets Breathable Racing Bicycle
                                                                             Commande passée en janvier paiement fait et débite 15 j après et attente depuis 6mois avec excuses : vacances nouvel an chinois
                            Item code: 461835588
                                                                             vacances et bien sur covid
                                                                             helpful ( 0 )   unhelpful ( 0 )



                            STRAVA team Cycling Short Sleeves                                      By:N***m                      04 13,2020
                            jersey 2019 new men bicycle short
                                                                             Product reviews:
                            sleeve racing sportswear bike cycling
                                                                             I&amp;apos;m a large but ordered a XL and it&amp;apos;s still too small and cheaply made. Thumbs down.
                            Item code: 469706330
                                                                             helpful ( 0 )   unhelpful ( 0 )




                            2018 RAPHA Cycling Sleeveless                                          By:leig****ght9                    10 30,2018
                            Sweatshirt Vest Mens Racing Bike
                                                                             Product reviews:
                            Clothing Mountain Bike Shorts

https://www.dhgate.com/seller-feedback/sellerscore-ff808081628220a80162aab34b3137ec.html                                                                                                                                   1/2
10/2/2020                                                                Ktm from China
                                                   Case: 1:20-cv-06677 Document         - KtmFiled:
                                                                                    #: 20     from Chinese Ktm Store
                                                                                                     11/10/20        at Ofoxxx
                                                                                                                  Page     42 |of
                                                                                                                               DHgate.com
                                                                                                                                  48 PageID #:3343
                Buy Globally · Sell Globally                                                                                                       Join Free   Sign in   My DHgate     Help          English           0    Cart



                         Ofoxxx                Add To Favorite Stores ( 30 )

                                                                                                                                KTM                                                  In this store          On DHgate

                            97.9% Positive Feedback     534 Transactions
                                                                                                                               FDJ , AG2R , Astana

                                 Online Chat        Message Seller
   Share


   Store Home                Products             Time Limited Sale             TopSelling           Review        About Us

   Store Home > KTM



    Store Categories                              38 matching products found for KTM

      Men Long jersey bib sets (10)                                                                             Sort by:   Bestselling     Price          Best Match     Price: $      - $             Go      Page 1/2

      Men shorts jerseys bib … (5)

      Hot sale (5)                                    24                   KTM team Cycling Short Sleeves jersey bib shorts sets summer...                                             US $23.38 - 32.78 / Piece
      women Short Sleeve J… (4)                                            Ships out within 4 business days                                                                                           US $30.76 - 43.12
                                                                           Item Sold (1)                                                                                                                    Free Shipping
      Men Thermal jersey bib… (4)

      Men shorts jerseys set (3)                                                                                                                                                                         Add to Cart

      Men Short Sleeve Jersey (3)

      Men Sleeveless jerseys (1)

      Women shorts jerseys … (1)
                                                      24                   Spring autumn men long sleeve bib pants quick dry sports jer...                                             US $28.57 - 40.06 / Piece
                                                                           Ships out within 4 business days                                                                                           US $37.59 - 52.70
      Men Long sleeve jersey (1)
                                                                           Item Sold (2)               (1)                                                                                                  Free Shipping
                                 More
                                                                                                                                                                                                         Add to Cart

    Popular Search
    FDJ AG2R Astana BMC Bora
    Bahrain Data Movistar Scott
                                                      24                   2019 KTM team Cycling Sleeveless jersey Vest bib short sets ...                                             US $23.38 - 32.78 / Piece
    Quick Step Katusha Lotto Sky                                           Ships out within 4 business days                                                                                           US $30.76 - 43.12
    Sunweb Lotto                                                                                                                                                                                            Free Shipping

                                                                                                                                                                                                         Add to Cart




                                                      24                   KTM team custom made Cycling Short Sleeves jersey shorts set...                                             US $23.38 - 32.78 / Piece
                                                                           Ships out within 4 business days                                                                                           US $30.76 - 43.12
                                                                                                                                                                                                            Free Shipping

                                                                                                                                                                                                         Add to Cart




                                                      24                   KTM team Cycling Short Sleeves jersey bib shorts sets summer...                                             US $23.38 - 32.78 / Piece
                                                                           Ships out within 4 business days                                                                                           US $30.76 - 43.12
                                                                                                                                                                                                            Free Shipping

                                                                                                                                                                                                         Add to Cart




                                                      24                   Men Cycling Short Sleeve bib Shorts Breathable Sports Jersey...                                             US $23.38 - 32.78 / Piece
                                                                           Ships out within 4 business days                                                                                           US $30.76 - 43.12
                                                                                                                                                                                                            Free Shipping

                                                                                                                                                                                                         Add to Cart




                                                      24                   KTM team custom made Men' s Comfort Short Sleeve Bib Sho...                                                 US $23.38 - 32.78 / Piece
                                                                           Ships out within 4 business days                                                                                           US $30.76 - 43.12
                                                                                                                                                                                                            Free Shipping

                                                                                                                                                                                                         Add to Cart




                                                      24                   EF Education First KTM KUOTA LIV Cycling Sleeveless jersey V...                                             US $23.38 - 32.78 / Piece
                                                                           Ships out within 4 business days                                                                                           US $30.76 - 43.12
                                                                                                                                                                                                            Free Shipping

                                                                                                                                                                                                         Add to Cart




                                                      24                   KTM Cycling Sleeveless jersey Vest bib shorts sets Men'...                                                  US $23.38 - 32.78 / Piece
                                                                           Ships out within 4 business days                                                                                           US $30.76 - 43.12
                                                                                                                                                                                                            Free Shipping

                                                                                                                                                                                                         Add to Cart




                                                      24                   2019 KTM team Cycling long Sleeves jersey (bib) custom made ...                                             US $28.57 - 40.06 / Piece
                                                                           Ships out within 4 business days                                                                                           US $37.59 - 52.70
                                                                                                                                                                                                            Free Shipping



https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21022324&pt=1&supplieridhead=ff808081628220a80162aab34b3137ec                                                                             1/3
10/2/2020                                                       Ktm from China
                                          Case: 1:20-cv-06677 Document         - KtmFiled:
                                                                           #: 20     from Chinese Ktm Store
                                                                                            11/10/20        at Ofoxxx
                                                                                                         Page     43 |of
                                                                                                                      DHgate.com
                                                                                                                         48 PageID #:3344
                                                                                                                                                                Add to Cart




                                             24                 KTM team Cycling long Sleeves jersey (bib) pants sets Mounta...                     US $28.57 - 40.06 / Piece
                                                                Ships out within 4 business days                                                             US $37.59 - 52.70
                                                                                                                                                                  Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 NEW KTM team Cycling long Sleeves jersey (bib) pants sets Br...                     US $28.57 - 40.06 / Piece
                                                                Ships out within 4 business days                                                             US $37.59 - 52.70
                                                                                                                                                                  Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 KTM team Cycling long Sleeves jersey (bib) pants sets Breath...                     US $28.57 - 40.06 / Piece
                                                                Ships out within 4 business days                                                             US $37.59 - 52.70
                                                                                                                                                                  Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 KTM team custom made spring autumn men Cycling long Sleeves ...                     US $28.57 - 40.06 / Piece
                                                                Ships out within 4 business days                                                             US $37.59 - 52.70
                                                                                                                                                                  Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 KTM team spring autumn men long sleeve bib pants quick dry s...                     US $28.57 - 40.06 / Piece
                                                                Ships out within 4 business days                                                             US $37.59 - 52.70
                                                                                                                                                                  Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 KTM team Cycling Winter Thermal Fleece jersey bib pants sets...                     US $35.07 - 49.16 / Piece
                                                                Ships out within 4 business days                                                             US $46.14 - 64.68
                                                                                                                                                                  Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 KTM team men winter long sleeve bib pants quick dry outdoor ...                     US $35.07 - 49.16 / Piece
                                                                Ships out within 4 business days                                                             US $46.14 - 64.68
                                                                                                                                                                  Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 2019 NEW KTM Cycling long Sleeves jersey Comfortable bib Qui...                     US $35.07 - 49.16 / Piece
                                                                Ships out within 4 business days                                                             US $46.14 - 64.68
                                                                                                                                                                  Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 EF Education First KTM KUOTA LIV Cycling Sleeveless jersey V...                     US $23.38 - 32.78 / Piece
                                                                Ships out within 4 business days                                                             US $30.76 - 43.12
                                                                Item Sold (1)                                                                                     Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 KTM team custom made Cycling Short Sleeves jersey bib shorts...                     US $23.38 - 32.78 / Piece
                                                                Ships out within 4 business days                                                             US $30.76 - 43.12
                                                                                                                                                                  Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 Cycling clothing 2018 team KTM long sleeve cycle jersey kit ...                     US $28.57 - 40.06 / Piece
                                                                Ships out within 4 business days                                                             US $37.59 - 52.70
                                                                                                                                                                  Free Shipping

                                                                                                                                                                Add to Cart




                                             24                 KTM KUOTA Cycling Winter Thermal Fleece jersey bib pants set...                     US $35.07 - 49.16 / Piece
https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21022324&pt=1&supplieridhead=ff808081628220a80162aab34b3137ec                                 2/3
10/2/2020                                                             Ktm from China
                                                Case: 1:20-cv-06677 Document         - KtmFiled:
                                                                                 #: 20     from Chinese Ktm Store
                                                                                                  11/10/20        at Ofoxxx
                                                                                                               Page     44 |of
                                                                                                                            DHgate.com
                                                                                                                               48 PageID #:3345
                                                                         Ships out within 4 business days                                                                                US $46.14 - 64.68
                                                                         Item Sold (1)               (1)                                                                                      Free Shipping

                                                                                                                                                                                            Add to Cart




                                                   24                    Cycling clothing 2018 team KTM long sleeve cycle jersey kit ...                                      US $28.57 - 40.06 / Piece
                                                                         Ships out within 4 business days                                                                                US $37.59 - 52.70
                                                                         Item Sold (2)                                                                                                        Free Shipping

                                                                                                                                                                                            Add to Cart




                                                   24                    KTM team custom made Summer Men' s Comfort Short Sleeve ...                                          US $23.38 - 32.78 / Piece
                                                                         Ships out within 4 business days                                                                                US $30.76 - 43.12
                                                                         Item Sold (2)                                                                                                        Free Shipping

                                                                                                                                                                                            Add to Cart




                                                       1    2                                                                                                                         Items per page:   24    48




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                   | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                            Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/wholesale/store.do?act=sellerStore&searchkey=KTM&suppliernum=21022324&pt=1&supplieridhead=ff808081628220a80162aab34b3137ec                                                              3/3
10/2/2020                                                                 Contact Information
                                                   Case: 1:20-cv-06677 Document               of Best Wholesale
                                                                                     #: 20 Filed:     11/10/20  Store - Ofoxxx
                                                                                                                   Page     45| DHgate.com
                                                                                                                                of 48 PageID #:3346
                Buy Globally · Sell Globally                                                                                                               Join Free   Sign in   My DHgate        Help          English      1      Cart



                          Ofoxxx               Add To Favorite Stores ( 30 )

                                                                                                                                                                                                In this store         On DHgate

                            97.9% Positive Feedback     534 Transactions
                                                                                                                                          FDJ , AG2R , Astana

                                 Online Chat        Message Seller
   Share


   Store Home                Products             Time Limited Sale                   TopSelling           Review             About Us

   Store Home > About us



    About Us                                        Store Introduction
                                                                                      Welcome to Our Store! We Are Offering High Quality Products with Reasonable Wholesale Price. All Products Are Supply from Factory Directly.
      Store Introduction
                                                                                      Excellent Service and Fast Shipping
      Basic Information




                                                    Basic Information
                                                                Company Name:
                                                                     Business Type:
                                                                          Location: Henan, China (Mainland)
                                                               Year Established: Apr 2018
                                                         Main Product(s)/Service: UAE;UCI;Orica;Alpecin;Sunweb;Cofidis;Direct Energie;Bahrain;Wanty;Vital



                                                    Contact Us

                                                                                                                            Online Chat          Message Seller




Bookmark & Share



    Help improve your experience on DHgate.com, Please tell us what you think about this page.




 China Wholesale | Security & Privacy | About Us | China Manufacturers | Seller Home | New Products | Top Searches | Products Online | Refined Products | Discount Products | Best Sellers | Customer Service
                                                         | Terms of Use | Russian | Portuguese | Italian | Spanish | French | German | Turkey | 한국어 | ‫اﻟﻌرﺑﯾﺔ‬

                                                                                 Copyright Notice © 2004 - 2020 DHgate.com All rights reserved. License




https://www.dhgate.com/store/about-us/21022324.html?dspm=pcen.st.oncabout.1.myF2L8rQqXrcfcrNq7IM&resource_id=#st-navigation-aboutus                                                                                                   1/1
10/2/2020                                                                    DHgate: #:
                                                     Case: 1:20-cv-06677 Document    Reliable Wholesale
                                                                                        20 Filed:       MarketplacePage
                                                                                                     11/10/20       -- Place46
                                                                                                                             Order
                                                                                                                                of--48
                                                                                                                                     CartPageID #:3347




                                             Buy Globally · Sell Globally                                                                                                                  Buyer Protection


                                               Review Your Orders                                                  Payment                                                            Success



                          Review Your Shipping Address


                             Ship To:                                                      Add New Address


                                                 (United States)

                                    1001 Foster Ave, Bensenville, Illinois, United States, 60106
                                    .




                                    Edit




                          Review & Confirm Your Order


                                    Product Detail                          Options                  Quantity                           Price                              Subtotal            Shipping Method


                            Seller: ofoxxx



                                                  KTM team custo             Color: Q1
                                                                                                         1        Piece              US $32.77 /Piece                     US $32.77        ePacket
                                                  m made Sum…                 Size: XXS
                                                                                                                                                                                          US $1.20
                                                                                                                                                                                          Delivery: Estimated
                                                                                                                                                                                          between 8-30 (seller
                                                                                                                                                                                          ships within 4 business
                                                                                                                                                                                          days)




                            Add remark to seller                                                                                                                                                Use 3rd Party Coupon

                             Please add remark:(e.g. color, size...), Do not enter <>&                                                                                        Item Subtotal:             US $32.77

                                                                                                                                                                             Shipping Cost:               US $1.20

                                                                                                                                                                               Order Total:              US $33.97




                          Choose Your Payment Method


                                    Credit or Debit Card


                                    Other Payment Method


                          « Back to Cart
                                                                                                                                                                    Item Subtotal(1 items):                   US $32.77

                                                                                                                                                                             Shipping Cost:                    US $1.20

                                                                                                                                                                           Grand Total:                  US $33.97
                                                                                                                                 Dhgate Service Pledge
                                                                                                                                 100% guaranteed refunds
                                                                                                                                 Secure payments with escrow protection
                                                                                                                                 Easier,faster dipute resolution
                                                                                                                                                                                       Confirm to Pay




                                                                                          Copyright Notice ® 2004 - 2020 DHgate.com All rights reserved.




https://shoppingcart.dhgate.com/order/pageload.do                                                                                                                                                                         1/1
10/2/2020        KTM Team Cycling Short Sleeves Jersey
                                            Case:      Bib Shorts Sets Summer
                                                     1:20-cv-06677            Men Short Sleeve
                                                                          Document       #: 20BibFiled:
                                                                                                  Shorts 11/10/20
                                                                                                         9D Gel Pad Outdoor
                                                                                                                     PageSports Jersey
                                                                                                                            47 of  48 Sets S8244 Mtb
                                                                                                                                       PageID        Shorts Cycle Shoes From Ofoxxx, $23.38| DHgate.C…
                                                                                                                                                 #:3348
                                                                                                                             Buyer Protection     Customer Service           United States / USD                English



                            ofoxxx
                                                                                                                                                            On DHgate         In this Store
                                                                                                                                                                                                                     1
                                                                            I'm shopping for...
                            97.9% Positive Feedback



    Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Sports & Outdoors > Cycling > Cycling Jerseys > Cycling Jersey Sets > Product detail


                                                                                                KTM team Cycling Short Sleeves jersey bib shorts sets summer men short sleeve
                                                                                                bib shorts 9D gel pad outdoor sports jersey sets S8244


                                                                                                 USD            $32.77                      $31.13                      $29.50                         $25.65
                                                                                                                $43.12                      $40.96                      $38.81                         $33.75
                                                                                                                1 Piece+                    3 Pieces+                   5 Pieces+                      9 Pieces+

                                                                                                 Sale Detail:            24% OFF
                                                                                                                         Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                            New User Save $3



                                                                                                  Size:                    Choose an Option



                                                                                                  Color:




                                                                                                  Quantity:                             1                     Piece     7199 in Stock ( Stock in:      CN )
                                                              Compare with similar Items


                                                                                                  Shipping:              $1.2 to United States Via ePacket
                                                                                                                         Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                         Logistics Delay Notification



                                                                                                                             Buy it Now                          Add to Cart                      Add to Favorite



                                                                                                  Seller Guarantee:         Return Policy            On-time Delivery in 30 Days


                                                                                                  Secure Payment:                                                                                 |




      Customers Who Bought This Item Also Bought




       2019 Pro Cartoon Team Cycling          2019 New EF Education First              2019 Fashion High Quality TOP             Cycling Unisex Magic Head Face         Unisex Mouth Mask Wholesale                 Cyclin
       Jersey Short 9D set MTB Bike           Cycling Jersey Set Summer                brand Eyewear Sunglasses                  Protective Mask Neck Gaiter            Washable PM2.5 Mask Custom                  Cotto

       US $16.33 - 34.13 / Piece              US $13.63 - 30.95 / Piece                US $7.64 - 10.42 / Piece                  US $0.73 - 0.86 / Piece                US $0.27 - 0.75 / Piece                     US $0

                                                                                                                                  $20 OFF $2,000 +                       $2 OFF $30 +




      More Choices




https://www.dhgate.com/product/ktm-team-cycling-short-sleeves-jersey-bib/485012919.html?dspm=pcen.st.products.1.Rek2aM5as6TTB9oZGQl8&resource_id=&skuAttr=978664:1372090#st1-0-1|0|0;stprod|4184495…                         1/7
10/2/2020        2019 KTM Team Cycling Sleeveless
                                           Case:  Jersey Vest Bib Short SetsDocument
                                                     1:20-cv-06677           New Hot Sale Summer Mountain11/10/20
                                                                                          #: 20 Filed:    Bike Sweatshirt
                                                                                                                     Page Comfort
                                                                                                                              48U52003
                                                                                                                                  of 48Baggy Cycling#:3349
                                                                                                                                        PageID       Shorts Cycle Clothing Sale From Ofoxxx, $23.38| DHga…

                                                                                                                             Buyer Protection     Customer Service           United States / USD                English



                            ofoxxx
                                                                                                                                                            On DHgate         In this Store
                                                                                                                                                                                                                     1
                                                                            I'm shopping for...
                            97.9% Positive Feedback



    Store Home            Products          Time Limited Sale             TopSelling           Review             About Us


   Home > All Categories > Sports & Outdoors > Cycling > Cycling Jerseys > Cycling Jersey Sets > Product detail


                                                                                                2019 KTM team Cycling Sleeveless jersey Vest bib short sets New Hot Sale summer
                                                                                                mountain bike sweatshirt comfort U52003


                                                                                                 USD            $32.77                      $28.50                      $27.08                         $25.65
                                                                                                                $43.12                      $37.50                      $35.63                         $33.75
                                                                                                                1 Piece+                    8 Pieces+                   10 Pieces+                     20 Pieces+

                                                                                                 Sale Detail:            24% OFF
                                                                                                                         Buy it now, you will save extra $3 when you apply below promotions

                                                                                                                            New User Save $3



                                                                                                  Size:                    Choose an Option



                                                                                                  Color:




                                                                                                  Quantity:                             1                     Piece     59940 in Stock ( Stock in:      CN )
                                                              Compare with similar Items


                                                                                                  Shipping:              $1.2 to United States Via ePacket
                                                                                                                         Estimated delivery time: Oct. 22 and Nov. 13, ships out within 4 business days
                                                                                                                         Logistics Delay Notification



                                                                                                                             Buy it Now                          Add to Cart                      Add to Favorite



                                                                                                  Seller Guarantee:         Return Policy            On-time Delivery in 30 Days


                                                                                                  Secure Payment:                                                                                 |




      Customers Who Bought This Item Also Bought




       2019 Pro Cartoon Team Cycling          2019 New EF Education First              2019 Fashion High Quality TOP             Cycling Unisex Magic Head Face         Unisex Mouth Mask Wholesale                 Cyclin
       Jersey Short 9D set MTB Bike           Cycling Jersey Set Summer                brand Eyewear Sunglasses                  Protective Mask Neck Gaiter            Washable PM2.5 Mask Custom                  Cotto

       US $16.33 - 34.13 / Piece              US $13.63 - 30.95 / Piece                US $7.64 - 10.42 / Piece                  US $0.73 - 0.86 / Piece                US $0.27 - 0.75 / Piece                     US $0

                                                                                                                                  $20 OFF $2,000 +                       $2 OFF $30 +




      More Choices




https://www.dhgate.com/product/2019-ktm-team-cycling-sleeveless-jersey-vest/471896005.html?dspm=pcen.st.products.3.Rek2aM5as6TTB9oZGQl8&resource_id=#st1-2-1|0|0;stprod|4184495554                                           1/6
